- Case 6:21-cv-00003 Document 86-2 Filed on 03/01/21 in TXSD Page 1 of 1

WILLIAM F. READE, Jr. LTC USA (Ret)
Private Attorney General (pro se 42 U.S.C. 1983)
55 Captain Nickerson Road
South Yarmouth, MA 02675-1474
508-362-1230; wfreadejr@comcast.net

Nathan Ochsner Clerk of Court
312 S. Main St., Room 406
Victoria, Texas 77901

Re: United States District Court Southern District of Texas; Civil Action No.
6:21-cv-00003 ‘

Dear Mr. Ochsner,

I am requesting permission to submit the attached Amicus Curiae Brief
in support of the State of Texas v. The United States of America David
Pekoske, Acting Secretary of The United States Department of Homeland
Security, in his official capacity; et al.

I am also including information that I have assembled and must submit
to a Judge or Someone in authority or be prosecuted under the statute. It is
my Belief that if fully investigated many wrongs will be uncovered and the
perpetrators will be punished.

God Bless America Sincerely

WILLIAM F. READE, Jr. LTC USA (Ret)
Private Attorney General (pro se 42 U.S.C. 1983)
55 Captain Nickerson Road

South Yarmouth, MA 02675-1474

508-362-1230; wfreadejr@comcast.net

 

 
